        Case 1:18-md-02865-LAK Document 285-1 Filed 03/04/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

In re

CUSTOMS AND TAX ADMINISTRATION OF                                    MASTER DOCKET
THE KINGDOM OF DENMARK
(SKATTEFORVALTNINGEN) TAX REFUND                                     18-MD-2865 (LAK)
SCHEME LITIGATION

This document relates to all cases.



                        DECLARATION OF MARC A. WEINSTEIN

        I, Marc A. Weinstein, hereby declare as follows:

        1.     I am a partner at Hughes Hubbard & Reed LLP, counsel for Plaintiff

Skatteforvaltningen (“SKAT”) in this action. I am fully familiar with the matters set forth in this

Declaration.

        2.     I submit this Declaration in support of SKAT’s letter motion asking the Court to

enter (i) a proposed order directing SKAT to produce to defendants the documents (the “Elysium

documents”) SKAT received in its action pending before the Dubai International Financial

Centre Courts against Elysium Global (Dubai) Limited and Elysium Properties Limited; and

(ii) the parties’ proposed Amended Stipulated Protective Order Governing Confidentiality of

Discovery Materials.

        3.     Attached hereto as “Exhibit 1” is the proposed order SKAT respectfully requests

that the Court enter directing SKAT to produce the Elysium documents to the defendants.

        4.     Attached hereto as “Exhibit 2” is the parties’ proposed Amended Stipulated

Protective Order Governing Confidentiality of Discovery Materials.
          Case 1:18-md-02865-LAK Document 285-1 Filed 03/04/20 Page 2 of 2



          5.     Attached hereto as “Exhibit 3” is a blackline reflecting the parties proposed

amendments to the previously entered Stipulated Protective Order Governing Confidentiality of

Discovery Materials [No. 18-md-2865-LAK, ECF No. 73].

          6.     Attached hereto as “Exhibit 4” is a true and correct copy of SKAT’s September

26, 2018 Claim Summary in its action pending before the Dubai International Financial Centre

Courts.

          7.     Attached hereto as “Exhibit 5” is a true and correct copy of the June 27, 2018

Search Order issued by the Dubai International Financial Centre Courts.

          8.     Attached hereto as “Exhibit 6” is a true and correct copy of Defendants’ Second

Requests for Production of Documents to Plaintiff SKAT.

          I, Marc A. Weinstein, hereby declare under penalty of perjury that the foregoing in true

and correct.

Dated: New York, New York
       March 4, 2020



                                                            /s/ Marc A. Weinstein
                                                                Marc A. Weinstein




                                                  2
